Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2016

                                      No. 04-16-00118-CV

                              CIBOLO CREEK RANCH, LTD.,
                                       Appellant

                                                v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-14140
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       On July 7, 2016, this court abated this appeal for 60 days in response to the parties’ joint
motion to abate. The 60 days has expired.

        It is therefore ORDERED that this appeal is reinstated on the docket of this court. This
court received appellant’s brief on September 7, 2016. Therefore, appellee’s brief shall be due
October 7, 2016.




                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court